DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 14-19, and 21-30 are pending. 
Claims 12, 14-19, and 21-30 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 2-22-22, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 12 and 17 (and their dependent claims) have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:


The reason for allowance of claim 12 is that the closest prior art of record (Brosnan) alone or in combination fails to teach, the thermal therapy device including a second user interface including a second display adapted to display data from the thermal therapy device; and a control system attached to the patient support apparatus, the control system in communication with the first user interface and the port, the control system adapted to initially receive an identifier from the thermal therapy device using a first communication protocol, and to subsequently communicate with the thermal therapy device using a second communication protocol different from the first communication protocol, the control system further adapted to move the first component in response to the control being activated by a user and to display a consolidated screen on the first display including both data from the thermal therapy device and a display control adapted to cause, when activated, the first display to display data from a second component of the patient support apparatus, in combination with other elements of the claim.

The reason for allowance of claim 17 is that the closest prior art of record (Brosnan) alone or in combination fails to teach, the thermal therapy device including a second user interface including a second display adapted to display data from the thermal therapy device; a second port for communicating with a mattress positioned on the support surface; and a control system attached to the patient support apparatus, the control system in communication with the first user interface, the scale system, and the first and second ports, the control system adapted to display on the first display a screen for controlling the scale system and to move the component in response to the control being activated by a user, the control system further adapted to initially receive an identifier from the thermal therapy device using a first communication protocol, and to subsequently communicate with the thermal therapy device using a second communication protocol different from the first communication protocol, the control system further adapted to display first, second, and third icons on the first display when the thermal therapy device and mattress are coupled to the first and second ports, respectively, wherein the control system is further adapted to display first data from the thermal therapy device on the first display when the first icon is selected, to display second data from the mattress on the first display when the second icon is selected, in combination with other elements of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119